DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union Intellectual Property Office.  It is noted, however, that applicant has not filed a certified copy of the Application No. EM007782909 and EM007694336 as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

NOTE: 
The Office website provides additional information concerning the priority document exchange program (www.uspto.gov/patents-getting-started/international- protection/electronic-priority-document-exchange-pdx ). This information includes the intellectual property offices that participate in the priority document exchange program, as well as the information necessary for each participating foreign intellectual property office to provide the Office with access to the foreign application

Applicant’s Election/Amendment
Election was made without traverse in the reply filed on 6/15/2022. In their response, applicant elected Group I (Embodiment 1, reproductions 1.1-1.4).  Groups II and III are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design. Applicant’s amendment submitted 6/15/2022 is acknowledged and fully considered.


Ex parte Quayle
This application is in condition for allowance except for the following formal matters:

Specification
Claim
The claim is objectionable for including a second article or manufacture (ridge roll) see 37 C.F.R. 1.153. The claim must be amended and should read:

- - The ornamental design for a Roofing Plate as shown and described. - - 

Drawings/Reproduction Objection
The cross-section views of 1.2 is objectionable for showing the claimed design inconsistently. 1.2 appears to omit portions of the article that would be seen in this view. At least one of the ridged elevated sides of the plate would be seen, as would a portion no the thickness/depth of the layered central features. See the below annotated illustration of 1.1 noting the features/surfaces not seen in 1.2.


    PNG
    media_image1.png
    454
    835
    media_image1.png
    Greyscale


Applicant must either amend the reproductions to show the claim consistently between the views, or cancel 1.2, as the claim is understood from the appearance of the remaining views. If applicant elects to cancel current reproduction 1.2, the labeling and descriptions of the remaining views must be amended accordingly, i.e. reproduction 1.3 should be renumbered as 1.2 and so on.  

Corrected drawing sheets are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the
mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/
Primary Patent Examiner, Art Unit 2911
Date: 8/26/2022